DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 and Claim 17 recite “the schema” but it is unclear what “the schema” refers to as claim 1 recites a first schema and second schema, thus “the schema” in these claims is merely interpreted as a set of services but not specifically the services themselves, thus each router having a set of services is considered the schema being “generic” as this is not further defined in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McChord et al. (“McChord”) (US 20190327125 A1).

Regarding claim 1, McChord teaches:
A switch, comprising: a processor; and a storage device coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method, the method [Figure 1, ¶0078, router 200 may be considered a switch as it serves devices on a local area network such as 103 e.g. when local devices are playing a game together on the LAN, see Figure 4A-4B] comprising: 
[¶0078-82, a set of CPVs in a request sent to router 200, and these including CPVs that are searched in a database 600A of Figure 1, these CPVs constitute a first schema comprising identifiers or pointers corresponding to each service i.e. CPV, collectively considered a plurality of tags, and being initialization information as this is a current set of services prepared on the switch device 200]; 
identifying a tag of the one or more tags in the first schema based on the parsing [¶0078-86, identify from the first schema i.e. set of services corresponding to the request, a set of CPVs, each CPV considered a tag with a corresponding identifier to identify in the database]; 
identifying information corresponding to the tag from a profile of the switch [¶0078-86, router 200 identifies “information” i.e. atomic settings, these corresponding to atomic settings across CPVs including the CPV identified by the tag, all from a profile i.e. the collection of atomic settings as in local repository 600A, considered to be identified via a step of retrieving these CPVs with atomic settings from the database]; 
and generating a second schema from the first schema based on the identified information [¶0086 router generates second schema i.e. new CPV being a hybrid profile with specified atomic settings or services].

Regarding claim 2, McChord teaches:
The switch of claim 1, wherein the tag includes a key associated with the information, and wherein the key indicates a type of the key and a name of the key [¶0079-82, first schema includes tags, each tag comprising a CPV considered a type i.e. being a variant and a name being e.g. and identifier of the CPV considered a name as the claim is interpreted under broadest reasonable interpretation].

Regarding claim 3, McChord teaches:
The switch of claim 2, wherein the method further comprises: searching for the key in the profile; and obtaining the information in association with the key [¶0079-83, switch uses “key” i.e. CPV information of first schema with tags and pointers to search database to retrieve CPVs and associated atomic settings].

Regarding claim 4, McChord teaches:
The switch of claim 1, wherein the profile indicates capacities and capabilities of the switch [local repository 600 stores the “profile” indicating all atomic settings of the switch, ¶0021 determine functions or capabilities, and capacities see ¶0022 ranges of values and states and network interfaces all broadly considered capacities].

Regarding claim 5, McChord teaches:
The switch of claim 4, wherein the identified information in the profile indicates a capability of the switch; and wherein generating the second schema includes one of: including a section of the first schema in the second schema in response to the capability being supported by the switch [¶0021-22, ¶0078-86, capabilities i.e. atomic settings of first scheme included in generated new CPV or second schema considered capabilities being supported]; and refraining from including the section in the second schema in response to the capability not being supported by the switch [¶0086-89, if updated atomic settings considered not supported i.e. result in failure, avoid these settings, see also ¶0113 atomic settings not added when there is a failed test of atomic settings considered not supported].

Regarding claim 6, McChord teaches:
The switch of claim 4, wherein the identified information in the profile indicates a capacity of the switch [¶0080 identified information i.e. atomic settings can include e.g. port range considered a capacity]; and wherein generating the second schema includes: identifying a value indicating the capacity in the identified information; and replacing the tag with the identified value [¶0078-86 generate second hybrid schema comprising atomic settings and use selected atomic settings which may include port range settings i.e. capacity, thus tags with previous atomic settings indicating capacities “replaced” with second “Tags” indicating atomic settings including port range settings ¶0080 considered replaced with identified value i.e. port settings].

Regarding claim 7, McChord teaches:
The switch of claim 1, wherein the profile is specific to a type of the switch [¶0076-88, profile specific to type of switch since repository specific to LAN which switch i.e. router serves and contains configuration for specific types of services thus specific to type of switch] and the schema is generic for multiple types of switches [¶0076-88, each router may receive these update requests comprising “schema” with services generic to the device, thus a schema including services is generic as each router on each LAN Figure 1 may parse a “schema” Figure 4A]

Regarding claim 8, McChord teaches: The switch of claim 1, wherein the method further comprises initializing the one or more services based on the second schema [¶0078-88 perform services i.e. initialize based on new schema].

Regarding claim 9, McChord teaches: The switch of claim 1, wherein the one or more services include: a database service; a command-line interface (CLI) service; a representational state transfer (REST) service; and a web service [McChord teaches one or more services thus can be one service including web service ¶0080, and the multiple services do not require support however Examiner notes see also ¶0076 CLI services, ¶0076-88 shows database access service, and ¶0134 and ¶0156 wherein server stores REST information and router facilitates information from server thus includes REST service ].

Regarding claim 11, McChord teaches:
A method, comprising: parsing a first schema [¶0078-82, a set of CPVs in a request sent to router 200, and these including CPVs that are searched in a database 600A of Figure 1, these CPVs constitute a first schema comprising identifiers or pointers corresponding to each service i.e. CPV, collectively considered a plurality of tags, and being initialization information as this is a current set of services prepared on the switch device 200], wherein the first schema indicates initialization information for one or more services of the switch expressed based on one or more tags [¶0078-82, a set of CPVs in a request sent to router 200, and these including CPVs that are searched in a database 600A of Figure 1, these CPVs constitute a first schema comprising identifiers or pointers corresponding to each service i.e. CPV, collectively considered a plurality of tags, and being initialization information as this is a current set of services prepared on the switch device 200]; identifying a tag of the one or more tags in the first schema based on the parsing [¶0078-86, identify from the first schema i.e. set of services corresponding to the request, a set of CPVs, each CPV considered a tag with a corresponding identifier to identify in the database]; identifying information corresponding to the tag from a profile of the switch [¶0078-86, router 200 identifies “information” i.e. atomic settings, these corresponding to atomic settings across CPVs including the CPV identified by the tag, all from a profile i.e. the collection of atomic settings as in local repository 600A, considered to be identified via a step of retrieving these CPVs with atomic settings from the database]; and generating a second schema from the first schema based on the identified information [¶0086 router generates second schema i.e. new CPV being a hybrid profile with specified atomic settings or services].

Regarding claim 12, McChord teaches:
The method of claim 11, wherein the tag includes a key associated with the information, and wherein the key indicates a type of the key and a name of the key [¶0079-86, first schema includes tags, each tag comprising a CPV considered a type i.e. being a variant and a name being e.g. and identifier of the CPV considered a name as the claim is interpreted under broadest reasonable interpretation].

Regarding claim 13, McChord teaches:
The method of claim 12, further comprising: searching for the key in the profile; and obtaining the information in association with the key [¶0079-83, switch uses “key” i.e. CPV information of first schema with tags to search data base to retrieve CPVs and associated atomic settings].

Regarding claim 14, McChord teaches:
The method of claim 11, wherein the profile indicates capacities and capabilities of the switch [local repository 600 stores the “profile” indicating all atomic settings of the switch, ¶0021 determine functions or capabilities, and capacities see ¶0022 ranges of values and states and network interfaces all broadly considered capacities].

Regarding claim 15, McChord teaches:
The method of claim 14, wherein the identified information in the 2 profile indicates a capability of the switch; and wherein generating the second schema includes one of: including a section of the first schema in the second schema in response to the capability being supported by the switch  [[¶0021-22, ¶0078-86, capabilities i.e. atomic settings of first scheme included in generated new CPV or second schema considered capabilities being supported]; and refraining from including the section in the second schema in response to the capability not being supported by the switch [¶0086-89, if updated atomic settings considered not supported i.e. result in failure, avoid these settings, see also ¶0113 atomic settings not added when there is a failed test of atomic settings].

Regarding claim 16, McChord teaches:
The method of claim 14, wherein the identified information in the profile indicates a capacity of the switch [¶0080 identified information i.e. atomic settings can include e.g. port range considered a capacity]; and wherein generating the second schema includes: identifying a value indicating the capacity in the identified information; and replacing the tag with the identified value [¶0078-86 generate second hybrid schema comprising atomic settings and use selected atomic settings which may include port range settings i.e. capacity, thus tags with previous atomic settings indicating capacities “replaced” with second “Tags” indicating atomic settings including port range settings ¶0080 considered replaced with identified value i.e. port settings].

Regarding claim 17, McChord teaches:
[¶0076-88, profile specific to type of switch since repository specific to LAN which switch i.e. router serves and contains configuration for specific types of services thus specific to type of switch] and the schema is generic for multiple types of switches [¶0076-88, each router may receive these update requests comprising “schema” thus a schema including services is generic as each router on each LAN Figure 1 may parse a “schema” Figure 4A].

Regarding claim 18, McChord teaches:
The method of claim 11, further comprising initializing the one or more services based on the second schema [¶0078-88 perform services i.e. initialize based on new schema].

Regarding claim 19, McChord teaches:
The method of claim 11, wherein the one or more services include: a database service; a command-line interface (CLI) service; a representational state transfer (REST) service; and a web service [Claim 11 teaches one or more services thus can be one service including web service ¶0080, see also ¶0076 CLI services, ¶0076-88 shows database access service, and ¶0134 and ¶0156 wherein server stores REST information and router facilitates information from server thus includes REST service ].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChord et al. (“McChord”) (US 20190327125 A1) in view of Wundsam et al. (“Wundsam”) (US 20180048639 A1).

Regarding claim 10, McChord teaches:
The switch of claim 1, including a switch wherein the first schema and the profile are packaged with the switch [¶0078-82, profiles packaged with switch including original configuration, stored at local repository 600 Figure 1, 4A, considered broadly packaged with the switch as the claim does not expressly recite where these are stored etc. thus the local repository can be considered packaged with the switch].
McChord teaches a second schema but does not teach it is generated at boot time however Wundsam teaches a second schema is generated at a boot time of the device [Figure 4, ¶0047-62, switch boots up and executes a packaged service i.e. first schema see ONIE, and requests to create a second schema see software for installation at boot time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McChord such that the generation of the second schema occurs at boot time. McChord teaches determining settings for generating an updated configuration or schema but does not teach this can happen at boot time however it would have been obvious to modify McChord such that update settings can be used at boot time to generate an update or second schema as in Wundsam to overcome problems with provisioning a switch without disconnecting devices and allow for protecting against intruders ¶0046-47.

Regarding claim 20, McChord teaches:
[¶0078-82, profiles packaged with switch including original configuration, stored at local repository 600 Figure 1, 4A, considered broadly packaged with the switch as the claim does not expressly recite where these are stored etc. thus the local repository can be considered packaged with the switch].
McChord teaches a second schema but does not teach it is generated at boot time however Wundsam teaches a stored update setting such that the second schema is generated at a boot time of the device [Figure 4, ¶0047-62, switch boots up and executes a packaged service i.e. first schema see ONIE, and requests to create a second schema see software for installation at boot time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McChord such that the generation of the second schema occurs at boot time. McChord teaches determining settings for generating an updated configuration or schema but does not teach this can happen at boot time however it would have been obvious to modify McChord such that update settings can be used at boot time to generate an update or second schema as in Wundsam to overcome problems with provisioning a switch without disconnecting devices and allow for protecting against intruders ¶0046-47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160216978 A1 - ¶0050, ¶0079.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478